NO. 07-07-0018-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A



FEBRUARY 16, 2007



______________________________





IN RE R. WAYNE JOHNSON, RELATOR



_______________________________



Before CAMPBELL and HANCOCK and PIRTLE, JJ.

MEMORANDUM OPINION

Relator R. Wayne Johnson, an inmate proceeding 
pro se
, filed a 
Petition for Writ of Mandamus
 on January 16, 2007.  The petition was not accompanied by the required filing fee nor an affidavit of indigence.  Consequently, by letter dated January 19, 2007, this Court directed Relator to either pay the fee or file an affidavit of indigence in compliance with Rule 20.1(b) of the Texas Rules of Appellate Procedure on or before January 31, 2007, noting that failure to do so might result in dismissal.  Relator did not cure the defect after being allowed a reasonable time to do so.  
See
 
Higgins v. Randall County Sheriff’s Office
, 193 S.W.3d 898, 899 (Tex. 2006).  Thus, we must dismiss this proceeding.

Accordingly, Relator’s 
Petition for Writ of Mandamus
 is dismissed for failure to comply with a directive of this Court.  
See
 Tex. R. App. P. 42.3(c). 

Patrick A. Pirtle

      Justice